                                 UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF LOUISIANA

DE’JUAN THOMAS                                                                    CIVIL ACTION NO.

VERSUS                                                                            17-1595-EWD

SALLY GRYDER, ET AL.                                                              CONSENT CASE

                                                    RULING1

           Before the Court is a Motion for Summary Judgment2 filed by plaintiff, De’Juan Thomas

(“Plaintiff”) and a Second Motion for Summary Judgment3 filed by defendants, James LeBlanc

(“Secretary LeBlanc”), Jerry Goodwin (“Warden Goodwin”), and Sally Gryder (“Ms. Gryder”)

(collectively, “Defendants”).4 Both Motions are fully briefed.5 On August 12, 2019, the Court

conducted a hearing on both Motions and took the Motions under advisement. For the reasons set

forth herein, the Court denies Plaintiff’s Motion for Summary Judgment6 and grants in part




1
  On March 13, 2018, the parties filed a Consent to Proceed Before a United States Magistrate Judge averring that
both parties, pursuant to 28 U.S.C. § 636(c), “waive their right to proceed before a United States District Judge and
consent to have a United States Magistrate Judge conduct any and all further proceedings in the case, including but
not limited to the trial of the case, and order the entry of judgment in the case.” R. Doc. 24. Thereafter, an Order of
Reference was entered by the District Judge previously assigned to this case referring this matter to the undersigned
“for the conduct of all further proceedings and the entry of judgment in accordance with 28 USC 636(c)….” R. Doc.
25.
2
    R. Doc. 52.
3
    R. Doc. 57.
4
 R. Doc. 1, ¶¶ 23-25. Plaintiff also names “Does 1 to 10” but has never identified or served these defendants. R.
Doc. 1, ¶ 26.
5
  In response to Plaintiff’s Motion for Summary Judgment, Defendants filed an Opposition, Plaintiff filed a Reply,
Plaintiff filed a Supplement, and Defendants filed an opposition to the supplement. R. Docs. 61, 68, 71, 72. In
response to Defendants’ Second Motion for Summary Judgment, Plaintiff filed an Opposition and Defendants filed a
Reply. R. Docs. 62, 65. On November 1, 2019, Plaintiff filed a Motion for Leave to File Supplement (the “Motion
for Leave”). R. Doc. 84. By the Motion for Leave, Plaintiff seeks to provide the Court with copies of two opinions
recently issued by the Eastern District of Louisiana and to “explain[] their significance.” R. Doc. 84-1, p. 1. The
Court is aware of the opinions in Traweek v. Gusman, Civil Action No. 19-1384, 2019 WL 5430590 (E.D. La. Oct.
23, 2019) and Bryant v. Louisiana Dept. of Public Safety and Corrections, Civil Action No. 19-10324, R. Doc. 21,
United States District Court, Eastern District of Louisiana.
6
    R. Doc. 52.

                                                          1
Defendants’ Second Motion for Summary Judgment.7 Specifically, the Court finds that Ms.

Gryder is entitled to qualified immunity for the time period of June 5, 2015 through August 17,

2016 and that Defendants are entitled to summary judgment dismissing “Count Seven – Pattern

and Practice Liability,” as well as Plaintiff’s claim for injunctive relief. Additionally, the Court

dismisses with prejudice Plaintiff’s claims against unidentified “Does 1-10,” as well as any official

capacity claims for monetary damages against Defendants based on the agreement of counsel

during the August 12, 2019 motion hearing.8

           Considering this Ruling, a separate Order setting remaining pretrial deadlines and a trial

date will issue.

           I.           Background

           On November 11, 2017, Plaintiff filed a Complaint asserting claims pursuant to 42 U.S.C.

§ 1983, as well as state law claims based on Plaintiff’s alleged false imprisonment.9 Plaintiff

alleges he was illegally imprisoned for 589 days past the end of his actual sentence due to the acts

of Sally Gryder, an employee in the Records Department at the David Wade Correctional Center

(“DWCC”) for the Louisiana Department of Corrections (the “DOC”).10 Plaintiff alleges that

while the DOC originally calculated his release date correctly as June 5, 2015,11 Ms. Gryder

thereafter concluded that the June 5, 2015 date was incorrect based on a discrepancy between the


7
    R. Doc. 57.
8
    See, R. Doc. 75. See, Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989).
9
  R. Doc. 1. The Fifth Circuit has previously considered such claims as alleged violations of a plaintiff’s due process
rights. See, Douthit v. Jones, 619 F.2d 527, 532 (5th Cir. 1980) (“Douthit has alleged that the defendants imprisoned
him for thirty days beyond the sentence imposed upon him without a valid commitment order. Detention of a prisoner
thirty days beyond the expiration of his sentence in the absence of a facially valid court order or warrant constitutes a
deprivation of due process.”); Owens v. Stalder, 638 Fed.Appx. 277, 282 (5th Cir. Jan. 6, 2016) (unpublished) (“The
Fourteenth Amendment Due Process Clause is violated where a prisoner remains incarcerated after the legal authority
to hold him has expired.”).
10
     R. Doc. 1, ¶ 23.
11
     See, R. Doc. 1, ¶¶ 6 & 34.

                                                           2
Bill of Information and the state court’s Sentencing Order, and informed Plaintiff that he would

not be released until February 28, 2017.12

           On August 31, 2018, Plaintiff’s state law claims were dismissed with prejudice as

prescribed.13 With respect to Plaintiff’s federal claims, this Court explained that:14

                        In addition to Plaintiff’s § 1983 due process claim stemming from
                        his alleged over detention, Plaintiff also brings what the Court
                        considers to be two other federal claims. Although not entirely
                        clear, the undersigned considers Plaintiff’s “Count Six - Failure to
                        Intervene” claim, wherein Plaintiff alleges that “Defendants stood
                        by without intervening to prevent the violation of De’Juan’s
                        constitutional rights” to be a federal claim based on bystander
                        liability.15 Likewise, the undersigned considers Plaintiff’s “Count
                        Seven – Pattern and Practice Liability” to be a federal claim subject
                        to the federal common law accrual rule. Count Seven is directed to
                        defendants Jerry Goodwin (who is alleged to be the Warden of
                        David Wade) and Secretary James LeBlanc (the Secretary of the
                        Louisiana Department of Corrections), both of whom are alleged to
                        be “final policymaker[s].”16 Plaintiff alleges that the misconduct
                        (i.e., Plaintiff’s imprisonment past the correct release date) “was
                        caused by the policies, practices, and customs of the Defendants,”
                        and that such practices “were allowed to flourish because
                        Defendants declined to implement sufficient training or any
                        legitimate mechanism for oversight or punishment of officers and
                        agents.”17 Plaintiff explicitly cites federal law in support of Count
                        Seven,18 and it appears that Plaintiff’s assertion of “pattern and
                        practice liability” is meant to assert Monell liability.19



12
     R. Doc. 1, ¶ 45.
13
     See, R. Doc. 39.
14
     R. Doc. 39, pp. 4-5 (emphasis added).
15
  See, Whitley v. Hanna, 726 F.3d 631, 646-647 (5th Cir. 2013) (explaining elements of a § 1983 claim based on
bystander liability).
16
     R. Doc. 1, ¶¶ 24 & 25.
17
     R. Doc. 1, ¶¶ 107& 111.
18
     R. Doc. 1, ¶ 110 (citing Hinojosa v. Livingston, 807 F.3d 657 (5th Cir. 2015)).
19
   See, Hacker v. Cain, 2016 WL 3167176, at * 10 (M.D. La. June 6, 2016) (setting out elements of “Monell Liability”
as “(1) a policymaker; (2) an official policy; (3) a constitutional violation; and (4) a violation of that constitutional
right whose ‘moving force’ is ‘the policy or custom….’” (citing Monell v. Department of Social Services, 436 U.S.
658, 691 (1978); Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)).

                                                            3
           The parties agree that on January 23, 2013, Plaintiff pleaded guilty in Orleans Criminal

District Court and was sentenced as follows: (1) Count 1: sexual malfeasance in prison – five

years; (2) Count 2: sexual battery – two years; and (3) Count 3: second degree kidnapping – five

years.20 During his incarceration at DWCC, Plaintiff’s sentence was recalculated by Ms. Gryder

on four occasions. The first recalculation gave Plaintiff credit for time served, while the second

and third recalculations gave Plaintiff Certified Treatment and Rehabilitation Program (“CTRP”)

credits and “good time” credits.21 The result of these first three recalculations (based on time

served, CTRP credit, and good time credits) resulted in a release date of June 5, 2015.22

           The parties further agree that in May 2015, Ms. Gryder recalculated Plaintiff’s sentence a

fourth time. This fourth recalculation is the basis for the instant lawsuit.23 Ms. Gryder testified

that in May of 2015 she was “double checking” Plaintiff’s release date prior to his anticipated June

2015 release and sought clarification after she noticed that the Bill of Information and Sentencing

Order ordered Plaintiff’s charges differently.24 It is undisputed that Ms. Gryder thereafter sent an


20
  R. Doc. 62-1, p. 1. La. R.S. § 134.1(A) provides “It shall be unlawful and constitute malfeasance in office for any
of the following persons to engage in sexual intercourse or any other sexual conduct with a person who is under their
supervision and who is confined in a prison, jail, work release facility, or correctional institution, or who is under the
supervision of the division of probation and parole: (1) A law enforcement officer. (2) An officer, employee, contract
worker, or volunteer of the Department of Public Safety and Corrections or any prison, jail, work release facility, or
correctional institution.” La. R.S. § 43.1 sets out the offense of sexual battery. La. R.S. § 44.1 sets out the offense of
second degree kidnapping.
21
     R. Doc. 62-1, p. 1.
22
  R. Doc. 62-1, pp. 1-2 & p. 5. Although Defendants’ Statement of Undisputed Material Facts asserts that “June 6,
2015” was Plaintiff’s correct release date following the first three recalculations, Defendants admitted in their Answer
that Plaintiff was entitled to be released on June 5, 2015 once credit for time served, CTRP, and good time were
considered. See, R. Doc. 1, ¶ 5 and R. Doc. 46, p. 3.
23
     R. Doc. 62-1, p. 2.
24
  While the Sentencing Order listed “Count 2, Violation of RS 43.1 Sexual Battery,” the Bill of Information listed
sexual battery as Count 3. Compare, R. Doc. 57-24 & 57-23. The Sentencing Order further set out a sentence of five
years “as to counts 1 & 3” and two years “as to count 2.” R. Doc. 57-24. Ms. Gryder testified that:
                     I realized on the Bill of Information the sexual battery was listed as count three.
                     The kidnapping was count one. Count two was the malfeasance and sexual battery
                     was the count three and after looking at the sentencing and the way they listed the
                     counts and they – then went on – counts one and three, five years. Count two,
                     two years. Well, in my mind, the count three on the bill was sexual battery, so

                                                             4
email to the Orleans Parish District Attorney’s Office inquiring about the discrepancy and spoke

with the Assistant DA, who informed her that Plaintiff was sentenced to five years on the sexual

battery conviction.25 On May 7, 2015, an Amended Minute Entry was entered on the criminal

docket which read, in part: “The Defendant pled guilty and was sentenced on 1/25/13 as to…Count

3, R.S. 14:43.1 (5 years, D.O.C.).” After seeing the May 7, 2015 Amended Minute Entry, Ms.

Gryder again contacted the Orleans Parish District Attorney’s Office to confirm Plaintiff was

sentenced to five years for sexual battery, and on May 11, 2015, the Assistant DA responded “The

updated minute entry is correct. I can send you a certified copy, if that would be helpful.” 26 Ms.

Gryder then recalculated Plaintiff’s release date to be February 28, 2017. 27 It is undisputed that

sexual battery is not subject to any good time reductions and that if Plaintiff had been sentenced

to five years for sexual battery, his release date would have been February 28, 2017.28

           Following this fourth recalculation of Plaintiff’s release date, the parties agree that Plaintiff

sent letters to Ms. Gryder and Warden Goodwin objecting to the February 28, 2017 release date;

that Warden Goodwin spoke with Ms. Gryder and her supervisor, Brenda Acklin, regarding

Plaintiff’s release date; and that a letter dated July 28, 2015 and signed by Warden Goodwin was

issued to Plaintiff stating: “Your time was adjusted correctly by Mrs. Gryder and the minutes from

Orleans Parish are attached for your information.”29 Thereafter, Plaintiff filed a Motion for



                     that’s when I discussed with Brenda that we need to get clarification, I believe, to
                     make sure, because sexual battery – he had to serve all of it.
R. Doc. 57-3, p. 53:4-15.
25
     R. Doc. 62-1, p. 2.
26
     R. Doc. 62-1, p. 3; R. Doc. 57-10.
27
 Ms. Gryder testified that she believed the May 7, 2015 minute entry overrode the previous Sentencing Order. R.
Doc. 57-3, pp. 125:19-126:15.
28
     R. Doc. 62-1, p. 2.
29
     R. Doc. 62-1, p. 3; R. Doc. 57-12, p. 2.

                                                              5
Correction of Illegal Sentence with the Criminal District Court, and on July 28, 2016, that court

issued an order (the “July 2016 Order”) stating:

                     This Motion was received by the District Court and is denied as
                     being moot. The defendant states there is an incorrect minute entry
                     and his sentence is incorrect. This is correct, however on January
                     25, 2013 this matter was corrected through a corrective minute
                     entry.

                     The sentence as corrected is for count one La. R.S. 14:44.1 Second
                     Degree Kidnapping, the defendant received five (5) years in the
                     Department of Corrections. For count two (2) La. R.S. 14:43.1
                     Sexual Battery, the defendant received two (2) years in the
                     Department of Corrections. For Count Three (3) La. R.S.
                     14:43.1(C)(1) [sic], Second Degree Kidnapping, the defendant
                     received a sentence of five (5) years in the Department of
                     Corrections. All sentences are to run concurrently and with all time
                     owed to the state.

                     The defendant’s assertions are correct with regard to his sentence,
                     however the incorrect entries have been amended with the correct
                     minute entries. As such this motion is denied as being moot.30

While Ms. Gryder testified that she did not see the July 2016 Order until litigation commenced,31

Plaintiff has filed a Declaration stating that he sent the July 2016 Order to Ms. Gryder on August

17, 2016.32 It is undisputed that on December 5, 2016, Plaintiff sent a letter to Brenda Acklin, as

well as a copy of the sentencing transcript.33 Ms. Gryder testified that she realized that Plaintiff

should have been released in June 2015 when she received the sentencing transcript in “early

December, 2016.”34



30
  R. Doc. 62-1, pp. 3-4; R. Doc. 57-13. Per the Criminal Docket, the 1/25/13 docket entry lists count two as R.S.
14:43.1 (sexual battery) and states “as to count two, 2 years….” R. Doc. 57-25.
31
     R. Doc. 57-3, p. 74:15-18. Plaintiff filed his Complaint on November 4, 2017. R. Doc. 1.
32
     R. Doc. 62-2, p. 3, ¶ 22.
33
     R. Doc. 62-1, p. 4.
34
  R. Doc. 57-3, p. 78:16-22. Plaintiff testified that after he received the sentencing transcript in November of 2016,
he sent a copy to Ms. Gryder. R. Doc. 62-3, p. 1. In his response to Defendants’ Statement of Undisputed Material
Facts, Plaintiff asserts that he sent the sentencing transcript to Ms. Gryder in November 2016.

                                                           6
           Following receipt of the sentencing transcript, it is undisputed that Ms. Gryder sent an

email to the Assistant DA requesting an updated minute entry35 and processed Plaintiff for release

in January 2017.36 An employee with DWCC requested approval of a new residence plan for

Plaintiff on December 14, 2016, and an approved residence plan was sent to DWCC on January 3,

2017.37 On January 6, 2017, a State ID was requested and ordered for Plaintiff, and the ID was

issued on January 6, 2017 and received on January 11, 2017.38 Plaintiff was released from DWCC

on January 13, 2017 and spent approximately one month on parole before being released from

supervision.39

           II.       Law and Analysis

                     A. Summary Judgment Standard

           Pursuant to well-established legal principles, summary judgment is appropriate where there

is no genuine disputed issue as to any material fact, and the moving party is entitled to judgment

as a matter of law.40 A party moving for summary judgment must inform the court of the basis for

the motion and identify those portions of the pleadings, depositions, answers to interrogatories and

admissions on file, together with affidavits, if any, that show that there is no such genuine issue of

material fact.41 If the moving party carries its burden of proof under Rule 56, the opposing party

must direct the court’s attention to specific evidence in the record which demonstrates that the



35
     A 12/20/16 docket entry states “as to count 3, RS 14:43.1(c)(1), 2 years….” R. Doc. 57-25.
36
     R. Doc. 62-1, p. 4.
37
 R. Doc. 62-1, p. 4. It is undisputed that Plaintiff could not be released until he had an approved residence plan. R.
Doc. 62-1, p. 5.
38
     R. Doc. 62-1, p. 4.
39
     R. Doc. 62-1, pp. 4-5.
40
  Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247 (1986).
41
     Celotex Corp., 477 U.S. at 322.

                                                           7
non-moving party can satisfy a reasonable jury that it is entitled to a verdict in its favor. 42 This

burden is not satisfied by some metaphysical doubt as to alleged material facts, by unsworn and

unsubstantiated assertions, by conclusory allegations, or by a mere scintilla of evidence.43 Rather,

Rule 56 mandates that summary judgment be entered against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case and on which that

party will bear the burden of proof at trial.44 Summary judgment is appropriate in any case where

the evidence is so weak or tenuous on essential facts that the evidence could not support a judgment

in favor of the non-moving party.45 In resolving a motion for summary judgment, the Court must

review the facts and inferences in the light most favorable to the non-moving party, and the Court

may not evaluate the credibility of witnesses, weigh the evidence, or resolve factual disputes.46

                     B. Plaintiff’s Claims are not Heck Barred

            Defendants assert that Plaintiff’s claims are barred pursuant to Heck v. Humphrey.47 In

Heck, the United States Supreme Court held that in order to recover monetary compensation for

an allegedly unconstitutional conviction or imprisonment, or for “harm caused by actions whose

unlawfulness would render a conviction or sentence invalid,” a claimant must show that the

conviction or sentence has been “reversed on direct appeal, expunged by executive order, declared

invalid by a state tribunal authorized to make such determination, or called into question by a

federal court’s issuance of a writ of habeas.”48 “Thus,” the Court explained, “the district court


42
     Anderson, 477 U.S. at 248.
43
     Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
44
     Celotex Corp., 477 U.S. at 323.
45
     Little, 37 F.3d at 1075.
46
     International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991).
47
     512 U.S. 477 (1994).
48
  512 U.S. at 486-487. See also, Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000) (“the Court unequivocally
held that unless an authorized tribunal or executive body has overturned or otherwise invalidated the plaintiff’s

                                                              8
must consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity

if his conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated.”49 Conversely, “if the

district court determines that the plaintiff’s action, even if successful, will not demonstrate the

invalidity of any outstanding criminal judgment against the plaintiff, the action should be allowed

to proceed, in the absence of some other bar to the suit.”50

            The “favorable termination” requirement of Heck prohibits a criminal defendant’s

collateral attack on the defendant’s conviction or sentence.51 Here, however, Plaintiff does not

seek to collaterally attack either his conviction or his sentence. Instead, all parties agree that on

January 23, 2013, Plaintiff pleaded guilty in Orleans Criminal District Court and was sentenced as

follows: (1) Count 1: sexual malfeasance in prison – five years; (2) Count 2: sexual battery – two

years; and (3) Count 3: second degree kidnapping – five years.52 The parties further agree that

Plaintiff’s correct release date was June 5, 2015.53 Nothing in the instant action would invalidate

either Plaintiff’s conviction or sentence,54 and Defendants cite the Court to no cases in which the


conviction, his claim ‘is not cognizable under [section] 1983.’ Because Randell is seeking damages pursuant to §
1983 for unconstitutional imprisonment and has not satisfied the favorable termination requirement of Heck, he is
barred from any recovery and fails to state a claim upon which relief may be granted.”).
49
     512 U.S. at 487.
50
  Id. See also, Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“a state prisoner’s § 1983 action is barred (absent
prior invalidation) – no matter the relief sought (damages or equitable relief), no matter the target of the prisoner’s
suit (state conduct leading to conviction or internal prison proceedings) – if success in that action would necessarily
demonstrate the invalidity of confinement or its duration.”).
51
  See, Heck, 512 U.S. at 484-485 (“This Court has long expressed similar concerns for finality and consistency and
has generally declined to expand opportunities for collateral attack.”).
52
     R. Doc. 62-1, p. 1.
53
     See, supra, n. 22.
54
  See, e.g., Chappelle v. Varano, 4:11-cv-00304, 2013 WL 5876173, at * 13 (M.D. Pa. Oct. 30, 2013) (plaintiff’s §
1983 action for damages where parole board recalculated plaintiff’s maximum sentence to be July 14, 2009 and
defendants released plaintiff on either July 30 or 31, 2009 was not barred by Heck because “the Plaintiff does not
dispute the validity of his conviction or his corresponding sentence at all. The conflict centers on the amount of time
he was held in excess of his valid conviction and sentence. The disputed period of confinement is both temporally
and legally separate from the Plaintiff’s actual conviction and sentence. A finding for Plaintiff under § 1983 based on

                                                          9
unique fact pattern at issue here was considered.55 Accordingly, the Court finds that Plaintiff’s

claims are not Heck barred.56 [distinguish Bryant]

                   C. Ms. Gryder is Entitled to Qualified Immunity for the Period of June 5,
                      2015 through August 17, 2016; Ms. Gryder is not Entitled to Qualified
                      Immunity for the Period of August 18, 2016 through January 13, 2017

         “A public official is entitled to qualified immunity unless the plaintiff demonstrates that

(1) the defendant violated the plaintiff’s constitutional rights and (2) the defendant’s actions were

objectively unreasonable in light of clearly established law at the time of the violation.” 57 An



the period he was held beyond his original sentence would not imply the invalidity of the conviction or sentence, and
therefore does not trigger the application of the favorable termination rule.”) (internal citation omitted); Griffin v.
Allegheny County Prison, Civil Action No. 17-1580, 2018 WL 6413156, at * 4 (W.D. Pa. Nov. 5, 2018) (same).
55
   R. Doc. 65, pp. 2-3, n. 10-12. Defendants cite cases in which a claimant was currently imprisoned and sought
immediate release or damages based on alleged constitutional violations. Defendants also cite cases involving § 1983
actions by formerly incarcerated individuals based on alleged imprisonment longer than was proper which were barred
by Heck. See, Whitehurst v. Reece, Civil Action No. 1:06cv393, 2009 WL 2757203 (E.D. Tex. Aug. 26, 2009)
(formerly incarcerated plaintiff sought damages based on allegation that he was imprisoned longer than he should
have been because defendants took improper actions which prevented him from receiving credit towards his federal
sentence for time he spent incarcerated in county jail); Humphrey v. Stephens, No. A-14-CA-231-LY, 2014 WL
1319188 (W.D. Tex. March 31, 2014) (former prisoner’s 1983 action dismissed as Heck-barred where plaintiff alleged
that defendants miscalculated his release date and thereby over-detained him by 14 days); Carlisle v. Normand, Civil
Action No. 16-3767, 2017 WL 4918997 (E.D. La. Oct. 31, 2017) (plaintiffs challenged the manner in which drug
court was conducted and alleged excessive sentences were imposed; “Plaintiffs allege that Drug Court violated their
constitutional rights by imprisoning them without due process, in the form of probation sanctions, contempt
convictions, and time spent waiting. An award of damages to compensate for either the confinement itself or the
alleged violations of due process that led to the confinements would necessarily imply that the confinements were
invalid. Heck requires Plaintiffs to assert the invalidity of the confinements elsewhere before suing for damages.”).
Plaintiff’s suit here does not involve any challenge to his conviction or sentence (because all parties agree on Plaintiff’s
conviction and proper sentence). Instead, Plaintiff seeks damages for the time period after his conviction and sentence
(i.e., the amount of time Plaintiff was held in excess of his valid conviction and sentence), a time period for which
Heck is not implicated. See, Heck, 512 U.S. at 487 (“But if the district court determines that the plaintiff’s action,
even if successful, will not demonstrate the invalidity of any outstanding criminal judgment against the plaintiff, the
action should be allowed to proceed….”). See also, Traweek, 2019 WL 5430590, at * 6 (finding no Heck bar where
plaintiff challenged “neither his conviction nor the length of his sentence” and instead alleged constitutional violations
based on “his jailers’ failure to timely process his release following his court-ordered time-served judgment.”), and at
* 5 (“The constitutional violation he advances here is that he was imprisoned 20 days past his release date; he does
not take issue with his criminal judgment or the sentence rendered, but, rather, challenges the constitutionality of the
administration of his release after he had served his sentence.”).
56
   Compare, Bryant v. Louisiana Dept. of Public Safety and Corrections, Civil Action No. 19-10324, R. Doc. 21,
United States District Court, Eastern District of Louisiana (finding plaintiff’s claims Heck barred where plaintiff
alleged defendants failed to properly credit good time credit when calculating plaintiff’s release date). Unlike Bryant,
the parties here all agree regarding Plaintiff’s correct release date.
57
  Hinojosa v. Livingston, 807 F.3d 657, 669 (5th Cir. 2015) (quoting Porter v. Epps, 659 F.3d 440, 445 (5th Cir.
2011)).

                                                            10
official’s conduct violates clearly established law where, “at the time of the challenged conduct,

the contours of a right are sufficiently clear that every reasonable official would have understood

that what he is doing violates that right.”58 However, “[a]n official that violates a constitutional

right is still entitled to qualified immunity if his or her actions were objectively reasonable.”59

           “There is a clearly established right to timely release from prison” and “a jailer has a duty

to ensure that inmates are timely released….”60 The Fifth Circuit has found that “‘[w]hile not a

surety for the legal correctness of a prisoner’s commitment, [a jailer] is most certainly under an

obligation, often statutory, to carry out the functions of his office. Those functions include not

only the duty to protect a prisoner, but also the duty to effect his timely release.’”61 Despite the

defense of qualified immunity, “[i]f [the jailer] negligently establishes a record keeping system in

which errors of this kind are likely, he will be held liable.”62 Accordingly, “the issue is whether

[Gryder’s] actions, in light of the duty to ensure [Plaintiff’s] timely release from prison, were

objectively unreasonable.”63

           Plaintiff argues that Ms. Gryder is liable because her actions were taken “causelessly” and

therefore were deliberately indifferent. In Johnson v. Treen,64 the Fifth Circuit explained that




58
     Ashcroft v. al–Kidd, 563 U.S. 731, 741 (2011).
59
     Perniciaro v. Lea, 901 F.3d 241, 255 (5th Cir. 2018).
60
     Porter, 659 F.3d at 445.
61
   Id. (citing Whirl v. Kern, 407 F.2d 781, 792 (5th Cir.1969) (internal citations and footnote omitted). See also, Bryan
v. Jones, 530 F.2d 1210 (5th Cir. 1976) (en banc) (prisoner held for an additional month because records were not
updated to reflect release notice).
62
     Porter, 659 F.3d at 446 (quoting Bryan, 530 F.2d at 1215).
63
  Id. at 446. The Fifth Circuit presented this formulation in the context of a discussion of the liability of the
Commissioner of the Mississippi Department of Corrections (i.e., an individual more closely akin to Goodwin and
LeBlanc here).
64
     759 F.2d 1236, 1238 (5th Cir. 1985).

                                                             11
“[t]he legal conclusion of ‘deliberate indifference,’ therefore, must rest on facts clearly evincing

‘wanton’ actions on the part of the defendants” and that:

                     Wanton means reckless—without regard to the rights of others....
                     Wantonly means causelessly, without restraint, and in reckless
                     disregard of the rights of others. Wantonness is defined as a
                     licentious act of one man towards the person of another, without
                     regard to his rights; it has also been defined as the conscious failure
                     by one charged with a duty to exercise due care and diligence to
                     prevent an injury after the discovery of the peril, or under
                     circumstances where he is charged with a knowledge of such peril,
                     and being conscious of the inevitable or probable results of such
                     failure.65

Plaintiff contends that Ms. Gryder’s action of seeking “clarification of a clear order” meets this

definition of causelessly (reasoning that there is no cause to seek clarification if something is clear).

Plaintiff relies on Ms. Gryder’s deposition testimony wherein she agreed that the Sentencing Order

was “clear”66 and that there was no rule that required the counts in the Bill of Information to match

the order of the counts in the Sentencing Order. Plaintiff contends that “Ms. Gryder was by

definition acting causelessly in her efforts to resolve a mismatch between two documents that did

not have to match. And she was by definition acting causelessly in her efforts to seek ‘clarification’

of a ‘clear order.’”67 The Court disagrees.

           The Fifth Circuit has recognized that a jailer is “under relatively little time pressure” and

“has the means, freedom, and the duty to make necessary inquiries.”68 “[A] defense of official


65
  Johnson, 759 F.2d at 1238 (quoting Smith v. Wade, 461 U.S. 30, 39 n. 8, 103 S.Ct. 1625, 1632 n. 8, 75 L.Ed.2d 632
(1983)).
66
     R. Doc. 52-1, pp. 7-8.
67
     R. Doc. 52-1, p. 8 (emphasis supplied in original).
68
   See, Douthit v. Jones, 619 F.2d 527, 535 (5th Cir. 1980) (quoting Whirl v. Kern, 407 F.2d 781, 792 (5th Cir. 1968)
(“A jailer, unlike a policeman, acts at his leisure. He is not subject to the stresses and split second decisions of an
arresting officer, and his acts in discharging a prisoner are purely ministerial. Moreover, unlike his prisoner, the jailer
has the means, the freedom, and the duty to make necessary inquiries. While not a surety for the legal correctness of
a prisoner’s commitment, he is most certainly under an obligation, often statutory, to carry out the functions of his
office. Those functions include not only the duty to protect a prisoner, but also the duty to effect his timely release.”)
(internal citations omitted) and Bryan, 530 F.2d at 1214 (“where there is no discretion and relatively little time

                                                           12
immunity is available to a jailer who has acted in reasonable good faith,”69 and “the Fifth Circuit

has recognized that a determination of whether a jailer violates the Due Process Clause by unduly

detaining an individual depends on ‘the context of this case.’”70 Here, although Plaintiff disagrees

that Ms. Gryder had sufficient cause to seek clarification of Plaintiff’s sentence, it was objectively

reasonable for Ms. Gryder to do so. It is undisputed that the Bill of Information and the Sentencing

Order list the charges differently. If Plaintiff had been sentenced to five years (rather than two)

for sexual battery, his correctly computed sentence would have resulted in a release date of

February 28, 2017. The parties agree that the Defendants have an obligation to ensure that

prisoners are not released early.71

           Ms. Gryder’s alleged failure to follow DOC policy requiring her to recognize that the

Sentencing Order controlled over the subsequently amended minute entry does not dictate a

different result. Because it was not objectively unreasonable for Ms. Gryder to seek clarification

in the first place, it was not objectively unreasonable for Ms. Gryder to rely on that clarification

once received. Moreover, “a prison official’s failure to follow prison policies or regulations does

not establish a violation of a constitutional right”72 and “negligent conduct does not implicate the


pressure, the jailer will be held to a high level of reasonableness as to his own actions. If he negligently establishes a
record keeping system in which errors of this kind are likely, he will be held liable.”).
69
     Bryan, 530 F.2d at 1214.
70
 Grant v. Guzman, Civil Action Case No. 17-2797, 2018 WL 1532960, at * 12 (E.D. La. March 29, 2018) (quoting
Douthit, 619 F.2d at 532)
71
     R. Doc. 62-1, p. 2.
72
   Lewis v. Secretary of Public Safety and Corrections et al., 870 F.3d 365, 369 (5th Cir. 2017) (“The LaDPSC and
CCA internal rules and regulations do not alone create federally-protected rights and a prison official’s failure to
follow prison policies or regulations does not establish a violation of a constitutional right. The district court did not
err in granting summary judgment as to these claims.”) (citing Sandin v. Conner, 515 U.S. 472, 487 (1995); Jackson
v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989) (“A state’s failure to follow its own procedural regulations does not
establish a violation of due process, because ‘constitutional minima may nevertheless have been met.’” (quoting
Brown v. Texas A & M Univ., 804 F.2d 327, 335 (5th Cir. 1986))). See also, Myers v. Klevenhagen, 97 F.3d 91, 94
(5th Cir. 1996) (per curiam) (recognizing that “[o]ur case law is clear ... that a prison official’s failure to follow the
prison’s own policies, procedures or regulations does not constitute a violation of due process, if constitutional minima
are nevertheless met”)).

                                                           13
due process clause.”73 Here, where the amended minute entry and confirmation from the DA

occurred in response to Ms. Gryder’s request for clarification, it would be especially inconsistent

to require that Ms. Gryder continue to rely on the earlier Sentencing Order, and the Court finds

that constitutional minima are met where Ms. Gryder sought to be more conscientious rather than

less with respect to her calculation of Plaintiff’s release date.74

            Although the Court finds that Ms. Gryder’s action of seeking clarification and thereafter

recalculating Plaintiff’s release date a fourth time were objectively reasonable, there is a genuine

issue of material fact regarding the date on which Ms. Gryder knew that this fourth recalculation

was based on inaccurate information. While Ms. Gryder testified that she did not see the July 2016

Order until litigation commenced,75 Plaintiff has filed a Declaration stating that he sent the July

2016 Order to Ms. Gryder on August 17, 2016.76 Plaintiff was not released until almost five

months after he allegedly provided Ms. Gryder with official, corrected information. In Whirl, the

Fifth Circuit considered the liability of a jailer who had held plaintiff in jail almost nine months

after dismissal of indictments against him. Notice of the dismissal was sent to the sheriff’s office,




73
  Salas v. Carpenter, 980 F.2d 299, 307 (5th Cir. 1992). See also, Daniels v. Williams, 474 U.S. 327, 328 (1986)
(“We conclude that the Due Process Clause is simply not implicated by a negligent act of an official causing
unintended loss of or injury to life, liberty, or property.”).
74
   In contrast, in Traweek, there was no indication that any individual defendant reasonably sought clarification of
what the defendant believed to be unclear underlying information when computing plaintiff’s release date. Instead,
plaintiff alleged that defendants’ administrative delays caused plaintiff to be over detained past his release date despite
defendants’ knowledge that plaintiff was entitled to be immediately released. See, 2019 WL 5430590, at * 7-13. Here,
Plaintiff’s alleged over detention for the time period of June 5, 2015 through August 17, 2016 was due not to alleged
administrative delays but instead due to proper sentencing calculations based on objectively inconsistent underlying
information. As discussed herein, the Court finds that Ms. Gryder is entitled to qualified immunity for the period she
sought clarification regarding the inconsistency. However, and consistent with the result in Traweek, the Court finds
that beginning August 18, 2016 there is a genuine issue of material fact regarding receipt of the correct underlying
information, and Plaintiff arguably continued to be held despite Ms. Gryder’s alleged knowledge of that correct
underlying information. Accordingly, for the period of August 18, 2016 through January 13, 2017 Ms. Gryder is not,
at this juncture, entitled to qualified immunity.
75
     R. Doc. 57-3, p. 74:15-18. Plaintiff filed his Complaint on November 4, 2017. R. Doc. 1.
76
     R. Doc. 62-2, p. 3, ¶ 22.

                                                           14
but the sheriff testified that “he was not apprised of these proceedings.”77 The Fifth Circuit found

that the sheriff’s ignorance for nine months after termination of proceedings against Whirl was

unreasonable.78 Further, the court noted that “[f]ailure to know of a court proceeding terminating

all charges against one held in custody is not, as a matter of law, adequate legal justification for an

unauthorized restraint.”79 While the question here is not as clear cut as that set out in Whirl, based

on the timeline of “clarifications” from the criminal court and the Assistant DA, Plaintiff has raised

a material issue of fact regarding when Ms. Gryder knew she had recalculated Plaintiff’s release

date based on incorrect information. Accordingly, while the Court finds that Ms. Gryder is entitled

to qualified immunity for Plaintiff’s over-detention from June 5, 2015 through August 17, 2016

and therefore summary judgment dismissing Plaintiff’s claims against Ms. Gryder for that period

of time is appropriate, a genuine issue of material fact precludes summary judgment in favor of

Ms. Gryder for the time period of August 18, 2016 through January 13, 2017.80


77
     407 F.2d at 785.
78
  407 F.2d at 792 (“The sheriff, of course, must have some protection too. His duty to his prisoner is not breached
until the expiration of a reasonable time for the proper ascertainment of the authority upon which his prisoner is
detained. We are not to be interpreted as holding that a sheriff commits an instant tort at the moment when his prisoner
should have been released. However, in the present case what is or is not a reasonable time is not at issue. It may
safely be said that Kern’s ignorance for nine long months after the termination of all proceedings against Whirl was,
as a matter of law, ignorance for an unreasonable time.”).
79
     Id.
80
   During this five-month period, the parties dispute when Plaintiff first sent a copy of the sentencing transcript to Ms.
Gryder and whether, upon notice that Plaintiff’s correct release date was June 5, 2015, Ms. Gryder acted reasonably.
It is undisputed that on December 5, 2016, Plaintiff sent a letter to Brenda Acklin, as well as a copy of the sentencing
transcript. R. Doc. 62-1, p. 4. Ms. Gryder testified that she realized that Plaintiff should have been released in June
2015 when she received the sentencing transcript in “early December, 2016.” R. Doc. 57-3, p. 78:16-22. In contrast,
Plaintiff asserts that he sent the sentencing transcript to Ms. Gryder in November 2016. During the August 12, 2019
motion hearing, the parties disputed whether there was sufficient evidence to establish Plaintiff sent any information
in November of 2016. It is undisputed that Plaintiff could not be released until he had an approved residence plan,
that an employee with DWCC requested approval of a new residence plan for Plaintiff on December 14, 2016, and
that an approved residence plan was sent to DWCC on January 3, 2017. R. Doc. 62-1, pp. 4-5. Plaintiff contends that
the “residence plan was the last legal hurdle to his release,” and that Ms. Gryder “is still liable for taking a full ten
days to effect Mr. Thomas’ release after all the barriers to his freedom had fallen away.” R. Doc. 68, p. 5. Defendants
point out that Plaintiff did not receive a state ID until January 11, 2017 and was released from DWCC on January 13,
2017. R. Doc. 62-1, pp. 4-5. Courts have recognized that “[t]emporarily retaining custody over an inmate who is
entitled to release in order to accomplish administrative tasks incident to that release is not per se unconstitutional.
However, courts recognize that inmates’ due process rights may be violated if they are not released within a reasonable

                                                           15
                    D. Plaintiff’s Claim of Supervisory Liability is Dismissed

           Per his Complaint, Plaintiff asserts a “pattern and practice liability” claim against Secretary

LeBlanc and Warden Goodwin.81 A supervisory official may be held liable under § 1983 “only if

(1) he affirmatively participates in the acts that cause the constitutional deprivation, or (2) he

implements unconstitutional policies that causally result in the constitutional injury.” 82 “In order

to establish supervisor liability for constitutional violations committed by subordinate employees,

plaintiffs must show that the supervisor act[ed], or fail[ed] to act, with deliberate indifference to

violations of others’ constitutional rights committed by their subordinates.”83 “A supervisory

official is held to a standard of ‘deliberate indifference,’ which requires proof that the supervisor

‘disregarded a known or obvious consequence of his action.’”84

            “Liability for failure to promulgate policy and failure to train or supervise both require

that the defendant have acted with deliberate indifference.”85 “To establish that a state actor

disregarded a known or obvious consequence of his actions, there must be ‘actual or constructive

notice’ ‘that a particular omission in their training program causes ... employees to violate citizens’


time after the reasons for their detentions have ended.” Barnes v. District of Columbia, 793 F.Supp.2d 260, 275
(D.D.C. 2011) (citing Lewis v. O’Grady, 853 F.2d 1366, 1370 (7th Cir.1988) (“We recognize that the administrative
tasks incident to a release of a prisoner may require some time to accomplish—in this case perhaps a number of
hours.”); Brass v. County of Los Angeles, 328 F.3d 1192, 1200 (9th Cir.2003); Golberg v. Hennepin County, 417 F.3d
808, 811 (8th Cir.2005)).
81
  R. Doc. 1, Count Seven. Plaintiff contends that wide-spread practices of overdetention have been allowed to exist
“because Defendants declined to implement sufficient training or any legitimate mechanism for oversight or
punishment of officers or agents.” R. Doc. 1, ¶ 111.
82
     Porter, 659 F.3d at 446 (quoting Gates v. Texas Dep’t of Prot. & Reg. Servs., 537 F.3d 404, 435 (5th Cir. 2008)).
83
     Id. (quoting Gates, 537 F.3d at 435).
84
  Evett v. DETNTFF, 330 F.3d 681, 689 (quoting Southard v. Texas Bd. of Criminal Justice, 114 F.3d 539, 551 (5th
Cir.1997)).
85
   Porter, 659 F.3d at 446. As stated above, this Court previously noted that Plaintiff had asserted a federal “failure
to intervene” claim against all Defendants. See, R. Doc. 39 & R. Doc. 1, Count Six. In order to establish such a claim,
a defendant must (1) know another officer is violating an individual’s constitutional rights; (2) have a reasonable
opportunity to prevent the harm; and (3) choose not to act. Whitley v. Hannah, 726 F.3d 631, 646 (5th Cir. 2013).
Plaintiff does not explain the basis for his failure to intervene claim. Instead, Plaintiff focuses on the “pattern” of
over-detention.

                                                           16
constitutional rights’ and the actor nevertheless ‘choose[s] to retain that program.’”86 “‘A pattern

of similar constitutional violations by untrained employees is ordinarily necessary to demonstrate

deliberate indifference,’ because ‘[w]ithout notice that a course of training is deficient in a

particular respect, decisionmakers can hardly be said to have deliberately chosen a training

program that will cause violations of constitutional rights.’”87 “Without cabining failure-to-train

claims in this manner (or, logically, failure-to-promulgate-policy claims), a standard ‘less

stringent’ than deliberate indifference would be employed, and ‘a failure-to-train claim would

result in de facto respondeat superior liability.’”88

           “[P]roof of deliberate indifference generally requires a showing of more than a single

instance of the lack of training or supervision causing a violation of constitutional rights.” 89

Significantly, “[w]ithout more, the fact that an employee erred in one instance does not provide

sufficient evidence to show that [a supervisor’s] alleged actions in failing to train were objectively

unreasonable.”90 The Fifth Circuit has “stressed that a single incident is usually insufficient to

demonstrate deliberate indifference.”91 Generally, a plaintiff must “demonstrate ‘at least a pattern

of similar incidents in which the citizens were injured.’”92 “Prior indications cannot simply be for


86
     Porter, 659 F.3d at 447 (quoting Connick v. Thompson, 563 US 51, 61-62 (2011)).
87
     Porter, 659 F.3d at 447 (citing Connick)
88
     Porter, 659 F.3d at 447 (citing Connick).
89
  Mesa v. Prejean, 543 F.3d 264, 274 (5th Cir. 2008) (quoting Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th
Cir. 2003)).
90
  Porter, 659 F.2d at 448. Further, a supervisor “cannot be held liable for unintentional oversights; particularly when
the evidence indicates [the supervisor] could not have consciously believed his actions, based on the information made
available to him, would lead to a violation of [Plaintiff’s] constitutional rights.” Evett, 330 F.3d at 690. The parties
do not dispute that Plaintiff wrote a letter to Warden Goodwin regarding his release date and that Warden Goodwin
forwarded the letter on to Brenda Acklin and thereafter spoke to both Ms. Acklin and Ms. Gryder regarding Plaintiff’s
contentions. Accordingly, rather than being deliberately indifferent to Plaintiff’s complaints, it appears that Warden
Goodwin followed up regarding the issue of Plaintiff’s release date with the individuals who were charged with
computing Plaintiff’s sentence.
91
     Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 382 (5th Cir. 2005).
92
     Id. (quoting Snyder v. Trepagnier, 142 F.3d 791, 798 (5th Cir. 1998)).

                                                            17
any and all ‘bad’ or unwise acts, but rather must point to the specific violation in question. That

is, notice of a pattern of similar violations is required. While the specificity required should not

be exaggerated, our cases require that the prior acts be fairly similar to what ultimately

transpired….”93

           Plaintiff argues that “the DOC has investigated and admitted that it has been overdetaining

hundreds of inmates per month, more than sufficient to hold LeBlanc and Goodwin liable under

Monell/Hinojosa.”94 In support of his contention that this pattern of over-detention supports a

finding of liability in this case, Plaintiff relies on a 2012 study conducted by Louisiana DOC staff

(referred to as the “Lean Six Sigma”) wherein, per Plaintiff, it was “found that as of January 2012,

the DOC had a ‘1446 backlog of cases to have time computed,’ resulting in an average processing

delay of 110 days.”95 Plaintiff further asserts that an October 2017 audit conducted into the DOC

found “‘DOC’s process for calculating offender release dates is inconsistent, which can result in

errors.’”96 Finally, Plaintiff points to a newspaper Op-Ed wherein the Louisiana Attorney General

noted “‘a layer of incompetence so deep that the Corrections Department doesn’t know where a

prisoner is on any given day of the week or when he should actually be released from prison.’”97



93
  Estate of Davis, 406 F.3d at 383. See also, Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 851 (5th Cir. 2009)
(“A pattern requires similarity and specificity….”); Cozzo v. Tangipahoa Parish Council-President Government, 279
F.3d 273, 286 (5th Cir. 2002) (“Proof of a single instance, rather than a pattern of similar violations, normally will not
sustain a plaintiff’s claim that such a lack of training or supervision caused a violation of her constitutional rights.”).
See also, Rios v. City of Del Rio, Texas, 444 F.3d 417, 427 (5th Cir. 2006) (finding insufficient allegations of a pattern
of constitutional violation such that district court erred in not granting motion to dismiss supervisor on grounds of
qualified immunity and explaining “there is no allegation of any prior incident in which any arrestee or prisoner ever
commandeered (or even attempted to commandeer) a police car, much less that any such ever resulted in any injury
to another person. Nor is any other fact alleged which would tend to indicate that Chief Herrera had the deliberate
indifference necessary for supervisory liability.”).
94
     R. Doc. 52-1, p. 9.
95
  R. Doc. 52-1, pp. 10-11. Plaintiff contends that “[t]his establishes that ‘policymakers had actual or constructive
knowledge’ of the problem prior to Mr. Thomas’ detention.” R. Doc. 52-1, p. 11.
96
     R. Doc. 52-1, p. 11.
97
     R. Doc. 52-1, p. 12.

                                                           18
Plaintiff asserts that despite such incompetence, “there has not been a single example of ‘discipline

or adverse employment action for DOC employees who have incorrectly computed sentences or

release dates, from 2000 to the present.’”98

           Even taking all the assertions set out by Plaintiff regarding backlogs, miscalculations, and

incompetence as true, Plaintiff’s over-detention does not involve such concerns.99 While Plaintiff

correctly notes that the Lean Six Sigma report reflected a backlog of 1446 cases to have time

computed as of January 2012,100 it is undisputed that Plaintiff’s sentence was recalculated four

times prior to the June 5, 2015 release date. Likewise, while Plaintiff correctly notes that the

October 2017 audit found that the DOC’s process for calculating offender release dates was

inconsistent,101 the parties agree that June 5, 2015 was Plaintiff’s correct release date had his

sentence been subject to time-served, good time credits, and CTRP credits; and that February 28,




98
  R. Doc. 52-1, p. 12 (citing LeBlanc’s interrogatory responses). In a supplemental memorandum, Plaintiff cites the
Court to Secretary LeBlanc’s deposition testimony and asserts that “Secretary LeBlanc acknowledged that in 2017,
the DOC said it was starting a training document for time computation and by early 2019 the manual was not fully
completed.” R. Doc. 71, p. 2. Plaintiff further points out that Secretary LeBlanc testified that he saw the audit report
regarding “inconsistencies in the calculation of time that caused errors, and the DOC had no polices, procedures, or
agency-wide guidance that detailed the correct way to calculate release dates.” R. Doc. 71, p. 3.
99
  Plaintiff does not explain how these alleged issues regarding backlogs, miscalculations, and imcompetence can form
the basis for a finding that there was a pattern of properly calculating release dates based on incorrect underlying
information. Indeed, Plaintiff’s reliance on evidence which he contends shows a pattern of incompetence and delay
in computing sentences seems directly contrary to the actions of Ms. Gryder about which Plaintiff complains here
(because Ms. Gryder did timely compute Plaintiff’s sentence and did perform such computations correctly, albeit with
incorrect underlying information).
100
      R. Doc. 52-10, p. 4.
101
   R. Doc. 52-11, p. 13 (“DOC does not have any policies, procedures, manuals, or standardized guidance that outlines
the correct way to calculate release dates. This leads to inconsistent calculation methods. For example, we asked two
DOC staff to calculate release dates on the same offender, and each staff used a different method to calculate the
release date. The two results differed by 186 days.”). The October 2017 audit also noted “[p]rior to releasing an
offender, DOC staff review the offender’s file, checking for errors and re-calculating the release date. Errors in release
date computations should be caught during this review; however, an offender could be held too long if the release date
was miscalculated and not caught until shortly before release.” R. Doc. 52-11, p. 13. Here, the parties agree that
Plaintiff’s release date was calculated multiple times prior to the June 5, 2015 release date. As discussed herein, the
Court finds that Plaintiff’s allegations involve a calculation of his release date based on improper reliance on faulty
underlying information regarding his sentence rather than a miscalculation due to a computation error or lack of
consistent computation policy.

                                                           19
2017 was the correct release date had Plaintiff’s sentence not be subject to those time reductions.102

Accordingly, this is not a case involving a delay in Plaintiff’s sentence calculation, or an error in

that calculation. Instead, Plaintiff complains that in calculating his release date, Ms. Gryder

improperly relied on information that was wrong.103 Because Plaintiff has presented no evidence

to support a finding that Warden Goodwin or Secretary LeBlanc were deliberately indifferent

based on a pattern of sufficiently similar incidents, Defendants are entitled to summary judgment

dismissing “Count Seven – Pattern and Practice Liability.”104

                     E. Injunctive Relief

            Plaintiff argues that he is entitled to seek injunctive relief because the sentencing mistake

of which he complains is “capable of repetition, yet evading review.” “This exception to the

mootness doctrine has two prongs: ‘(1) the challenged action was in its duration too short to be

fully litigated prior to its cessation or expiration, and (2) there was a reasonable expectation that




102
      R. Doc. 62-1, p. 2.
103
   “It is true that there is a so-called ‘single incident exception,’ but it is inherently ‘a narrow one, and one that we
have been reluctant to expand.’ ‘To rely on this exception, a plaintiff must prove that the ‘highly predictable’
consequence of a failure to train would result in the specific injury suffered, and that the failure to train represented
the ‘moving force’ behind the constitutional violation.’” Estate of Davis, 406 F.3d at 385-396 (internal citations
omitted). See also, Roberts v. City of Shreveport, 397 F.3d 287, 295 (5th Cir. 2005) (same). The Fifth Circuit has
“often rejected application of the single incident exception.” Cozzo, 279 F.3d at 288 (collecting cases). Plaintiff does
not argue that this exception applies here.
104
   R. Doc. 1, p. 16. During the August 12, 2019 motion hearing, the Court questioned whether Plaintiff was instead
seeking to establish a pattern of administrative delay following notice that a prisoner had been over detained. Plaintiff
argued that the evidence submitted in support of summary judgment shows that every part of the process is slow
(including, presumably, the process of releasing an individual upon expiration of their sentence). The Court has
reviewed the Lean Six Sigma report, the October 2017 audit, and “Criminal Justice Data Sharing and Notification
Project (DSN) 2019” submitted by Plaintiff in support of his supervisory liability claims. R. Docs. 52-10 – 52-12. It
does not appear that anything in these documents addresses administrative delay following notice that a prisoner has
been over-detained. Compare, Traweek, 2019 WL 5430590, at * 11 (“Mr. Traweek alleges that the DOC’s system of
administrative processing, in practice, amounts to a policy of deliberate indifference. It is alleged that LeBlanc has
known about the DOC’s pattern of overdetention for years and yet has failed to adopt policies to correct this problem
and that this failure to adopt training or disciplinary policies to address it constitutes deliberate indifference to Mr.
Traweek’s constitutional right to timely release. Mr. Traweek also alleges that, consistent with the known delays
inherent in processing releases at DOC, it took DOC four days to even begin ‘computing’ Traweek’s time and then
another day to effect his release.”).

                                                          20
the same complaining party would be subjected to the same action again.’”105 “Under the second

prong, the party invoking jurisdiction must show a ‘demonstrated probability’ or ‘reasonable

expectation,’ not merely a ‘theoretical possibility,’ that it will be subject to the same government

action.”106 Plaintiff bears the burden of proving both prongs.107

            Defendants argue that Plaintiff has been released from prison and there is “no indication

that Plaintiff intends to return to incarceration, or into a situation where he will then be held past

his release date by the defendants.”108 In opposition, Plaintiff asserts that “there is a reasonable

expectation that this might happen to Mr. Thomas again” based on recidivism rates.109 In their

reply, Defendants submit Plaintiff’s deposition testimony, wherein he agrees that he has no

“intention of returning to incarceration with the State of Louisiana.”110 The Court will not assume

that Plaintiff is likely to return to prison, and finds Plaintiff’s argument regarding recidivism rates

to be too theoretical to allow him to seek injunctive relief. Accordingly, Defendants are entitled

to summary judgment dismissing Plaintiff’s request for injunctive relief.

            III.     Conclusion

            For the reasons set forth herein, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Summary Judgment111 is DENIED.




105
   Lopez v. City of Houston, 617 F.3d 336, 341 (5th Cir. 2010) (quoting Weinstein v. Bradford, 423 U.S. 147, 149
(1975)).
106
      Lopez, 617 F.3d at 340 (quoting Libertarian Party v. Dardenne, 595 F.3d 215, 217 (5th Cir. 2010)).
107
      Lopez, 617 F.3d at 340.
108
      R. Doc. 57-1, pp. 25-26.
109
      R. Doc. 62, p. 9.
110
      R. Doc. 65-1, p. 106:7-11.
111
      R. Doc. 52.

                                                          21
           IT IS FURTHER ORDERED that Defendants’ Second Motion for Summary Judgment112

is GRANTED IN PART. IT IS HEREBY ORDERED that Plaintiff’s claims against Ms. Gryder

for the time period of June 5, 2015 through August 17, 2016 are DISMISSED WITH

PREJUDICE. IT IS FURTHER ORDERED that Plaintiff’s claim against Warden Goodwin

and Secretary LeBlanc based on supervisory liability are DISMISSED WITH PREJUDICE. IT

IS FURTHER ORDERED that Plaintiff’s claim for injunctive relief is DISMISSED WITH

PREJUDICE.

           Based on the agreement of counsel during the August 12, 2019 motion hearing, 113 IT IS

FURTHER ORDERED that Plaintiff’s claims against unidentified “Does 1-10,” as well as any

official capacity claims for monetary damages against Defendants, are DISMISSED WITH

PREJUDICE.

           A separate Order setting remaining pretrial deadlines and a trial date will issue.

           Signed in Baton Rouge, Louisiana, on November 6, 2019.



                                                 S
                                                 ERIN WILDER-DOOMES
                                                 UNITED STATES MAGISTRATE JUDGE




112
      R. Doc. 57.
113
      See, R. Doc. 75.

                                                    22
